DETAILED ACTION

1.	This office action is in response to amendment filed on Dec. 23, 2021. Claims 1, 11, and 20 have been amended. No Claim has been canceled. No new claim has been added. Claims 1-20 have been presented. Claims 1-20 are pending.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner note: The system/device claims in the instant application is analyzed by the examiner under claim interpretation (“channel-specific threat detection model is configured”) since the claims appear to invoke 112 (f). Since every code is executed by a processor within a system/device, the instant system/device claims clearly have different codes components that are being executed by the processor within the system/device claims, therefore, the system/device claims do not invoke 112 (f) claim interpretation and hence no 112 (b), 112 (a) rejection given to instant application. 

Response to Arguments
3. 	Applicant’s arguments/remarks filed on 12/23/2021 is persuasive thus, the application is in condition to be allowed. Furthermore, the amendment to the specification has been noted by the examiner. 
4.	Applicant arguments on pages 11-13 of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 103 in view of applicant’s proper amendments/arguments are 

Allowable Subject Matter
5. 	Independent claims 1, 11, and 20 are allowed over prior art of record. Dependent claims 2-10 and 12-19 depend on the above-mentioned independent claims 1 and 11 are allowed by virtue of its dependency.

Examiner’s Statement of Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11, and 20 are allowed in view of the prior art.
The closest prior art Bhatia et al. (US 20200272741) discloses performing advanced rule analysis are provided. The mechanisms perform natural language processing of a security rule set data structure, specifying a plurality of security rule (Bhatia, abstract), and Shelton et al. (US 20150213358) discloses analysis of events associated with network and computer systems. Event data, such as security threats, are comparison matched with event rules of event rule sets associated with each network or computer system (Shelton, Abstract), however, the prior art taken alone or in combination fails to teach or suggest wherein the series of analyses comprises preprocessing, tokenization, syntactic analysis, and semantic analysis, wherein the set of threat log data comprises a record of access attempts, incident reports, and a record of user interactions received over a first channel comprising a first method for performing resource transfers and a second channel comprising a second method for performing resource transfers; based on the series of analyses, identify one or more events and one or more entities; identify, via machine learning, an event sequence from the one or more events and the one or more entities; and update, using the identified event sequence, a first channel-specific threat in combination with the rest of the claim 1 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claim 1 considered to be allowable. Independent claims 11 and 20 recite similar limitations as claim 1 above. Therefore, Independent claims 11 and 20 are considered allowable.
Dependent claims 2-10 and 12-19 depend upon the above-mentioned allowed independent claims 1 and 11 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

7.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saffar et al. (US 20200349257) discloses detecting malicious software code embedded in image files, using machine learning by applying the obtained metadata to at least one machine learning technique to classify the image file into at least one of a plurality of predefined classes, wherein the plurality of predefined classes comprises at least one malicious file class. 
Bose et al. IEEE SYSTEMS JOURNAL, VOL. 11, NO. 2, JUNE 2017 “Detecting Insider Threats Using RADISH: A System for Real-Time Anomaly Detection in Heterogeneous Data Streams”, disclosing applying RADISH to the ADAMS sets in terms of accuracy and performance, 1) user-based detection, and 2) role-based detection. In user-based detection, we computed the kNN anomaly score of each user session with respect to previous sessions of the same user. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437